MORGAN, J.
I concur in the affirmance of the judgment, but disagree with the opinion in regard to the admission of the telephone message of Sherman Coffin to his partner Prank Coffin which was as follows: “I asked him [Frank Coffin] if Bradbury & Bray were good for five ditchers at $1,100 each, or for $5,500” This was one and a half hours after hie conversation with Bray, and after he had driven home, a distance of nine miles. It is precisely like a private conversation between the partners, at home, to determine whether it would be safe as a business venture to order the ditchers. I do not think it a part of the res gestae, and think it should have been excluded. I do not deem it necessary now to give the reasons for my opinion. It is evident, however, that it could have had no weight with the jury. It was an inquiry that would be equally as applicable, if Sherman Coffin considered Bradbury & Bray guarantors, or purchasers, or if he expected to get their names as sureties on a note signed by Jessop. It proved nothing and tended to prove nothing, and therefore was not prejudicial error.